Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. 6,250,532.
Green et al. 6,250,532 discloses a surgical stapler comprising an adapter assembly including an articulation nut 650; an articulation link 560 having a proximal end portion 580 operably coupled to and received in the articulation nut, such that rotation of the articulation nut results in translation of the articulation link (Note: Figs. 50 and 51); a drive belt 620 operably coupled to a distal end portion 626 of the articulation link at linear section 626, wherein the drive belt has a distal end portion 528 configured to be operably coupled to a proximal end portion (Note: Fig. 38) of a surgical loading unit, such that movement of the drive belt articulates the surgical loading unit relative to the adapter assembly (Note: Figs. 46-49); further comprising a first pulley 516 operably coupled to a proximal end portion of the drive belt, the drive belt being wrapped about the first pulley (Note: Fig. 49); further .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 5, 9, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. 6,250,532.
Green et al. 6,250,532 lacks the intermeshing teeth on the belt and articulation link distal end, the threaded connection between the nut and the articulation link proximal end, and the lead screw in the cartridge for effecting translation of a knife assembly.  To secure components via threaded connections, as well as to provide intermeshing surfaces of links and belts with teeth is notoriously well known.  Additionally, applicant is given Official Notice that to effect the linear movement of a knife assembly through a cartridge for cutting and closing jaws via a rotating screw mechanism mounted therein is well known in order to consolidate the loading unit.  Therefore, it would have been obvious to one skilled in the art to provide the instrument of Green et al. 6,250,532 with the treaded and toothed components as claimed since to do so provides no new and unexpected results, as well as to provide the cartridge assembly of Green et al. 6,250,532 with the screw mechanism cooperating with the knife assembly to effect the longitudinal translation therethrough, in order to consolidate the end effector.
Allowable Subject Matter
Claims 3, 6, 7, 12, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469.  The examiner can normally be reached on Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A SMITH/               Primary Examiner, Art Unit 3731